Kyle L. Tingle, CPA, LLC PERSONAL ANANCIAL PLANNING, BUSINESS SERVICES & TAX PLANNING September 14, 2007 To Whom It May Concern: The firm of Kyle L. TingIe, CPA, LLC consents to the inclusion of his report dated September 10, 2007 accompanying the audited financial statements of Global InkSupply Company as of May 31, 2007, in the Form 10-KSB, with the U.S. Securities and Exchange Commission, and to our reference to the Firm under the caption "Experts." Very truly yours, /s/ Kyle L. Tingle Kyle L. Tingle Kyle L. Tingle, CPA, LLC 3145 EWarm Springs Road*Suite 450 * LasV egas, Nevada 89120*PHONE: (702) 450-2200 *FAX: (702) 436-4218 E-MAIL: ktingle@kyletinglecpa.com
